TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00646-CV



       In re United Biologics, LLC d/b/a United Allergy Services and Nicholas Hollis


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relators United Biologics, LLC and Nicholas Hollis filed a petition for writ of

mandamus and an emergency motion to stay the district court’s orders compelling production of “the

Calculation Specs or Calculation Sheet” and a deposition pending disposition of their mandamus

petition. We granted a temporary stay and requested a response from real parties in interest. Having

reviewed the petition, record, and filings by relators and real parties in interest, we dissolve our

temporary stay and deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Melissa Goodwin, Justice



Before Chief Justice Jones, Justices Rose and Goodwin

Filed: October 3, 2012